Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 9, 12 and 16-17 are all the claims.
2.	Withdrawn Claims 10 and 13-14 are canceled in the Response of 3/9/2022.
3.	Claims 9, 12 and 16-17 are under examination.

Withdrawal of Rejections
Double Patenting
4.	The rejection of Claims 9, 12 and 16-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9862779 is withdrawn.
The terminal disclaimer filed on 3/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9862779 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: Applicants specification and the sequence listing are supporting of and enabling for a one-armed antibody conjugated Fc-region and a Fab entity with the presently claimed sequences (i.e., SEQ ID NOS: 1 and 8),having been enzymatically conjugated with a sortase A enzyme.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 9, 12 and 16-17 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643